61070: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61070


Short Caption:IN RE: DAVID ORRIN NILSSON (NRAP 5)Classification:Original Proceeding - NRAP 5 - U.S. Bankruptcy Court


Lower Court Case(s):NONECase Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:09/09/2013 at 2:00 PMOral Argument Location:Carson City


Submission Date:09/09/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam A. Van MeterJohn F. Murtha
							(Woodburn & Wedge)
						


Reference PartyDavid Orrin Nilsson


RespondentDavid Orrin NilssonChristopher P. Burke



13-39244: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/15/2012Filing FeeFiling Fee due.


06/15/2012Order/IncomingFiled Order Certifying Question of Law to Nevada Supreme Court. Received from U.S. Bankruptcy Court for the District of Nevada and the Honorable Bruce T. Beesley, U.S. Bankruptcy Judge.12-18893




09/28/2012Order/ProceduralFiled Order Directing Submission of Filing Fee. Appellant and respondent shall each tender to the clerk of this court, within 11 days from the date of this order, the sum of $125, representing half of the filing fee.12-30717




10/04/2012Filing FeeFiling Fee Paid from Appellant. $125.00 from Woodburn and Wedge.  Check no. 94532.


10/10/2012Filing FeeFiling Fee Paid. $125.00 from The Law Office of Christopher P. Burke.  Check No. 4657.


11/28/2012Order/ProceduralFiled Order Accepting Certified Question and Directing Briefing. Appellant: Opening Brief due: 45 days. Respondent: Answering Brief due: 30 days from the date when the opening brief is served. Appellant: Reply Brief due: 20 days from the date when the answering brief is served. The parties are further directed to prepare and file a joint appendix. The appendix shall be filed no later than the date when the opening brief is filed.12-37604




01/07/2013MotionFiled Stipulation Extending Time for Appellant to File Opening Brief.13-00636




01/08/2013Notice/IncomingFiled Certificate of Service. (Stipulation Extending Time for Opening Brief.)13-00797




01/28/2013Order/ProceduralFiled Order Extending Time for Filing Opening Brief. Appellant: Opening Brief due: January 31, 2013.13-02906




01/30/2013AppendixFiled Joint Appendix.13-03123




01/30/2013BriefFiled Appellant's Opening Brief.13-03211




03/05/2013BriefReceived Answering Brief. (FILED PER ORDER 4/18/13)


03/06/2013MotionFiled Motion to Allow Respondent's late Filed Answering Brief.13-06919




03/22/2013MotionFiled Stipulation Extending Time By Which Appellant May File Reply Brief. (March 29, 2013)13-08664




04/18/2013Order/ProceduralFiled Order Granting Motion for Extension of Time to File Answering Brief and Disapproving Stipulation for Extension of Time to File Reply Brief. The clerk of this court shall, therefore, file the answering brief provisionally received March 5, 2013. Appellant: Reply brief due: 11 days.13-11471




04/18/2013BriefFiled Respondent's Answering.13-11472




04/19/2013BriefFiled Appellant's Reply Brief.13-11656




04/19/2013AppendixFiled Appendix to Reply Brief.13-11657




04/19/2013Case Status UpdateBriefing Completed/To Screening.


07/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-21703




07/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, September 9, 2013, @ 2:00 p.m.. in Carson City.  Argument shall be limited to 30 minutes.13-22184




08/23/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on September 9, 2013, at 2:00 p.m. Counsel should be prepared specifically to address: (1) whether a homestead declaration is required in order to claim an exemption under NRS 21.090(1)(l); and (2) how the homestead declaration requirements differ for single and married persons.13-25037




08/27/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-25280




09/09/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


12/26/2013Opinion/DispositionalFiled Authored Opinion. . "Question answered." Before the Court EN BANC. Author: Gibbons, J.  Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 129 Nev. Adv. Opn. No. 101.13-39244




01/21/2014RemittiturIssued Remittitur.14-01908




01/21/2014Case Status UpdateRemittitur Issued/Case Closed.


06/24/2014RemittiturFiled Remittitur. Received by U.S. Bankruptcy Court Clerk on January 23, 2014.14-01908